861 F.2d 265Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Steven MAULICK, Petitioner-Appellant,v.Thomas R. ISRAEL, Mary Sue Terry, Attorney General ofVirginia, Respondents- Appellees.
No. 88-7617.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1988.Decided Oct. 4, 1988.

Richard Steven Maulick, appellant pro se.
Thomas Drummond Bagwell, Office of Attorney General, for appellees.
Before WIDENER, ERVIN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Richard Steven Maulick seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant appellant's motion to amend his informal brief, deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Maulick v. Israel, C/A No. 87-509-R (E.D.Va. Mar. 31, 1988).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Maulick's challenge to the voluntary nature of his guilty plea, rejected by the state circuit court, also is dismissed on the reasoning of the district court